DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 	This communication is responsive to the request for continued examination filed on 5/18/2022.  Claims 1-20 are pending.  Claims 1, 4, 10-11, 15-16 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7-9, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, USPAT No.:  5,469,552, Cowlishaw, 2011/0296229 and further in view of Gabrielli, PGPUB No.:  2018/0293078 (all references cited on one of PTO-892 filed on 4/23/2020 or 7/28/2020).

	In regards to claim 11, Suzuki teaches “A computer system for facilitating processing within a computing environment” (See Fig. 3:  wherein a system is disclosed.  For example, all elements of Fig. 3 and an external memory (not shown) would be considered a computer system for processing (See column 7, line 25-67 and Figs. 4-5 for a more detailed explanation of the elements of Fig.3)) “the computer system comprising: a memory; and a processor coupled to the memory” (Column 7, lines 20-67 and See Fig. 3:  wherein the pipelined processor is coupled to the memory (not shown).  Wherein elements 1, 2, 4 and 7 are pipeline components of a data processing apparatus (i.e. a system with a processor pipeline), and the combination of those pipeline components are considered a processor and would be coupled to external memory through bus control unit (element 6)) “wherein the computer system is configured to perform a method comprising: executing an instruction on the processor” (Column 5, lines 28-56 and Column 8, lines 35-67:  wherein a method is performed by executing a floating point instruction on the processor (See Figs. 3-5 which disclose a pipeline of a processor)) “performing one or more operations, based on executing the instruction” (Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 20-67:  wherein one or more operations are performed based on executing the floating point instruction (also see Column 8, lines 35-67 for further details of operations performed in light of floating point instruction execution)) “determining, based on executing the instruction, whether an overflow condition occurred, the determining using an overflow indicator” (Column 9, lines 1-15 and Column 11, lines 1-5 and 56-67:  wherein based on executing a floating point instruction an overflow detector (element 22c) determines if an overflow condition has occurred using an overflow exception detection signal (overflow indicator) (See Fig. 5)) “obtaining an overflow interrupt indicator for the instruction” (Column 9, lines 33-57 and See Fig. 5:  wherein an overflow interrupt indicator (element 31c) is obtained for the instruction) “the overflow interrupt indicator indicating whether the interrupt processing is to be disabled for the instruction based on the overflow condition” (Column 9, lines 33-57 and See Fig. 5:  wherein an overflow interrupt indicator (element 31c) indicates whether the interrupt processing is inhibited (disabled) for the instruction based on an overflow condition detected by overflow detector (element 22c)) “performing a logical operation using the overflow indicator indicating that the overflow condition occurred and the overflow interrupt indicator to obtain a result of the logical operation” (Column 9, lines 33-57 and See Fig. 5:  wherein a logical AND operation (element 34) is performed using an overflow exception detection signal (overflow indicator) and the overflow interrupt indicator (element 31c) to obtain a result of the logical operation) “performing interrupt processing for the overflow condition, based at least in part on the result of the logical operation and instruction overflow interrupt indicator being set to a defined value” (Column 9, lines 33-57 and See Fig. 5:  wherein the exception processing is performed for the overflow condition based on the result of the AND operation performed at element 34 and the interrupt indicator (element 31c) being set to one (also see Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 22-67)) “and bypassing the interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the overflow interrupt indicator being set to another defined value.” (Column 9, lines 33-57 and See Fig. 5:  wherein the exception processing is inhibited (bypassed) for the overflow condition based on the result of the AND operation performed at element 34 and the interrupt indicator (element 31c) being set to zero (also see Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 22-67))
Suzuki does not teach “setting a condition code as a result of executing the instruction”, “based on determining that the overflow condition occurred: setting the condition code to reflect the overflow condition, based on the overflow condition occurring, the condition code being separate from the overflow indicator”, “obtaining a per-instruction overflow interrupt indicator for the instruction”, “the per-instruction overflow interrupt indicator being specified by the instruction and located in a location accessible to the instruction, the per-instruction overflow interrupt indicator indicating whether the interrupt processing is to be disabled for the instruction based on the overflow condition”, “performing interrupt processing for the overflow condition, based at least in part on the per-instruction overflow interrupt indicator being set; and bypassing the interrupt processing for the overflow condition, based at least in part on the per-instruction overflow interrupt indicator being set” nor “wherein the condition code resulting from execution of the instruction and separate from the overflow indicator is still set to reflect the overflow condition based on the bypassing occurring”. Suzuki discusses using a global bit of a control register to either enable or bypass interrupt processing due to an overflow condition for all instructions in a processor that may cause overflow conditions, however Suzuki does not teach an instruction in a processor that includes a bit field or indicator that can enable or bypass interrupt processing for the instruction.
	Cowlishaw discusses obtaining a per-instruction interrupt indicator for an instruction ([0027-0029 and 0033-0034]:  wherein a floating-point instruction obtains a quantum error mask bit (per-instruction interrupt indicator).  Wherein the instruction is encoded with a bit or control field which indicates whether a trap (interrupt) should be performed for the instruction or should be bypassed) the per-instruction interrupt indicator being specified by the instruction and located in a location accessible to the instruction, the per-instruction interrupt indicator indicating whether the interrupt processing is to be disabled for the instruction based on an interrupt condition ([0027-0029 and 0033-0035]:  wherein an floating point instruction obtains a quantum error mask bit (per-instruction interrupt indicator) located in a bit or control field of the instruction.  Wherein the instruction is encoded with a bit or control field, and when the bit or field is not set an exception (interrupt) does not cause a trap to occur.  Therefore, the exception processing is disabled because trap processing is not performed (See Fig. 2)) performing interrupt processing for the interrupt condition, based on the per-instruction interrupt indicator being set ([0027-0029 and 0033-0035]:  wherein the instruction is encoded with a bit or control field, and when the bit or field is set an exception (interrupt) causes a trap execution (interrupt processing) to be performed (See Fig. 2)) and bypassing the interrupt processing for the interrupt condition, based on the per-instruction interrupt indicator. ([0027-0029 and 0033-0035]:  wherein the instruction is encoded with a bit or control field, and when the bit or field is not set an exception (interrupt) does not cause a trap to occur.  Therefore, the exception processing is bypassed because trap processing is not performed (See Fig. 2)). The combination would have a system like Suzuki, where a bit controls whether interrupt processing is performed or bypassed for an overflow condition caused by executing a floating-point instruction, that stores said bit for controlling interrupt processing and bypassing in a field of the instruction as taught in Cowlishaw.  One of ordinary skill in the art would be motivated to include a bit that controls interrupt processing and bypassing in individual instructions for the benefit of providing added flexibility (see Cowlishaw [0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overflow interrupt indicator of Suzuki to be used on an instruction level by being used as an indicator that can be encoded into individual instructions as taught in Cowlishaw.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using a bit in a field of an individual instruction to enable or bypass interrupt processing) for another (using a bit in a global register used for all instructions to enable or bypass interrupt processing) for the benefit of added flexibility (Cowlishaw [0028]) (MPEP 2143, Example B).
	The overall combination of Suzuki and Cowlishaw does not teach “setting a condition code as a result of executing the instruction”, “based on determining that the overflow condition occurred: setting the condition code to reflect the overflow condition, based on the overflow condition occurring, the condition code being separate from the overflow indicator” nor “wherein the condition code resulting from execution of the instruction and separate from the overflow indicator is still set to reflect the overflow condition based on the bypassing occurring”.  Suzuki discusses detecting an overflow condition based on executing a floating-point instruction; however, Suzuki includes no discussion of setting a condition code based on detecting an overflow condition.
	Gabrielli discusses setting a condition code as a result of executing the instruction ([0077-0078]:  wherein a condition code (bit or flag) is set in FPSR (element 78) as a result of executing a VFPADD instruction) based on determining that the overflow condition occurred: setting the condition code to reflect the overflow condition, based on the overflow condition occurring” ([0067, 0072, 0075-0076 and 0078]:  wherein a condition code (flag) is set in a FPSR, based on determining that an overflow condition occurred due to instruction execution of VFPADD instruction, wherein the condition code reflects the overflow condition in the OFC bit based on the overflow condition occurring (See Figs. 2-3 for further clarity)) “the condition code being separate from the overflow indicator” (See Fig. 3:  wherein the OFC signal (overflow indicator) is separate from the condition code (i.e. the OFC bit/flag set in the FPSR (element 78)) “wherein the condition code resulting from execution of the instruction and separate from the overflow indicator is still set to reflect the overflow condition based on the bypassing occurring.” ([See Fig. 3 and 0078]:  wherein the condition code (OFC bit/flag) is set in the FPSR to reflect the overflow condition even if the FPCR register indicates that the overflow exception is not to cause a trap (bypass the trap/exception).  Wherein the condition code (i.e. the OFC bit/flag set in the FPSR (element 78)) is a result of execution of the VFPADD instruction and is separate from the overflow indicator signal shown leaving the Zr register in Fig. 3.) The combination would have a system like Suzuki, which detects overflow conditions, that would store an indication of an overflow condition in a floating-point status register (FPSR) as taught Gabrielli responsive to execution of an instruction resulting in an overflow condition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Suzuki to include a floating-point status register as taught in Gabrielli.  One of ordinary skill in the art would see that Suzuki is used to detect floating-point exceptions and either bypass or perform interrupt processing, but would see that there is not a status register used to record when an exception event has occurred (See Suzuki, Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a floating point status register to record exception (interrupt) conditions in a system) to a known device (system of Suzuki) ready for improvement to yield predictable results (using a floating point status register to record the presence of exception conditions) for the benefit of efficiently identifying exception conditions caused by floating point execution. (MPEP 2143, Example D)  

	Claims 1 and 16 are similarly rejected on the same basis as claim 11 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 11 above.
	The examiner notes that Claim 1 includes limitations stating “A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions”, which are not included in claim 11 above.  However, Cowlishaw teaches “A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions” ([0009 and 0041-0042]:  wherein a computer program product comprises a computer readable storage medium readable by a processing circuit and storing instructions is disclosed). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data processing apparatus of Suzuki to include a computer program product that stores executable instructions as taught in Cowlishaw.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a computer program product to store executable instructions) to a known device (data processing apparatus of Suzuki which executes instructions) ready for improvement to yield predictable results (a data processing apparatus which executes instructions stored on a computer program product) for the benefit of added flexibility. (MPEP 2143, Example D)  



	In regards to claim 12, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the per-instruction overflow interrupt indicator is located in a field of the instruction.” (Cowlishaw [0027-0028 and 0033-0035]:  wherein the per-instruction indicator is a control bit or field located in the instruction (Note: the overall combination of Suzuki and Cowlishaw teaches the per-instruction overflow indicator as indicated in claim 11 above because Suzuki teaches the overflow indicator and the combination of references teach a per-instruction overflow interrupt indicator))


Claims 2 and 17 are similarly rejected on the same basis as claim 12 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 12 above.



	In regards to claim 13, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the overflow condition occurred based on performing an operation of the one or more operations, the operation being an arithmetic operation.” (Suzuki:  Column 1, lines 41-45, Column 4, lines 24-28:  wherein the overflow condition occurred based on performing an arithmetic operation (see Fig. 4 and 8 for further details)) |Gabrielli [0077]:  wherein an overflow condition occurred based on the execution of a vector arithmetic instruction)

	Claims 3 and 18 are similarly rejected on the same basis as claim 13 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 13 above.
	In regards to claim 4, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the bypassing the interrupt processing comprises suppressing a machine exception to be generated by the instruction.” (Suzuki:  Column 10, lines 45-67, Column 11, lines 1-6, 56-67 and Column 12, line 1:  wherein bypassing the exception processing comprises inhibiting a trap (machine exception) to be generated by the instruction)

	In regards to claim 5, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the performing interrupt processing comprises reporting an interruptible condition.” (Suzuki:  Column 9, lines 51-56:  wherein performing interrupt processing comprises reporting a trap condition (interruptible condition) by outputting a trap activate signal| Gabrielli [0075 and 0078]:  wherein performing the interrupt processing causes an interruptible condition to be reported to the operating system)

            In regards to claim 7, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the defined value is one and the other defined value is zero.” (Suzuki: Column 9, lines 40-60:  wherein the trap enable bit is either set to one or zero in order to perform or bypass an exception| Gabrielli [0075 and 0078]:  wherein an overflow trap processing for the overflow condition is carried out based on the overflow exception masking bit being set to one and it is bypassed based on the defined value being set to zero (See Fig. 2))



	In regards to claim 14, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the overflow condition occurred based on a result of an operation of the one or more operations” (Suzuki:  Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 20-67:  wherein floating-point operations are executed and cause an overflow condition)
	The overall combination of Suzuki, Cowlishaw and Gabrielli thus far does not teach, “wherein the overflow condition occurred based on a result of an operation of the one or more operations being larger than a target format for the result.”  Suzuki does teach an overflow condition as a result of executing floating-point operations.  However, Suzuki does not explicitly teach that the overflow condition was caused due to a larger target format.
	Gabrielli teaches, “wherein the overflow condition occurred based on a result of an operation of the one or more operations being larger than a target format for the result.” (Gabrielli [0067, 0072 and 0077-0078]:  wherein the instruction includes performing one or more operations and wherein the overflow condition occurs based on a result being larger than an output format for the result)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overflow conditions caused in Suzuki to occur based on a result of an operation being larger than a target format as taught in Gabrielli.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (causing an overflow condition to occur based on a result being larger than a target format as taught in Gabrielli) to a known device (processor of Suzuki) ready for improvement to yield predictable results (overflow conditions which occur based on a result being larger than a target format) for the benefit of efficiently detecting all overflow conditions in a processor. (MPEP 2143, Example D)  

	Claims 8 and 19 are similarly rejected on the same basis as claim 14 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 14 above.

	In regards to claim 9, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 8” (see rejection of claim 8 above) “wherein the operation is an operation from a group of operations consisting of arithmetic operations, conversion operations and move operations.” (Suzuki:  Column 17, lines 1-4:  wherein the operations consist of arithmetic operations or move operations| Gabrielli [0057-0058 and 0078]:  wherein the operation consist of arithmetic and conversion operations)


Examiner Notes

5. 	The examiner notes that claims 1-10 overcomes 35 U.S.C 101 rejections (e.g. in view of falling into one of the statutory categories) in light of the specification (see paragraph [0089]).  The specification states, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”, which limits the claims to only non-transitory subject matter.

Allowable Subject Matter
6.	Claims 6, 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record, alone or in combination fail to discloses or render obvious claim 6.  The prior art of record has not taught in combination and together with all other claimed features “wherein the bypassing the interrupt processing comprises not overwriting a status mask setting” as claimed in claim 6 which includes all limitations of claim 1.
	The prior art of record teaches bypassing interrupt processing comprising not overwriting a status mask setting.  For example, the prior art reference Gabrielli discloses an embodiment of a floating-point status register (i.e. mask register) that is not overwritten when bypassing of interrupt processing occurs based on a floating-point control register indicating that interrupt bypassing is to be bypassed (See Figs. 2 and 5 of Gabrielli as well as paragraphs [0067 and 0080-0081]).  However, claim 1 also includes limitations stating “setting a condition code as a result of executing the instruction…wherein the condition code resulting from execution of the instruction… is still set to reflect the overflow condition based on the bypassing occurring”.  The examiner notes that an embodiment of the floating-point status register of Gabrielli is being used to teach storing of a condition code that is still set to reflect the overflow condition based on the bypassing occurring. The examiner notes that it is not obvious for the floating-point status register to teach both storing of a condition code which is still set based on the bypassing of an interrupt and a status mask that is not overwritten based on bypassing of the interrupt.
	Therefore, while some limitations may be broadly disclosed in the cited prior art references, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.

	Claims 10, 15 and 20 include similar limitations as claim 6 above, and are similarly allowable for the same reasons as claim 6 above.


	Response to Arguments
8.	Applicant's arguments, see pages 8-12 of the remarks filed on 5/4/2022, have been fully considered but they are not persuasive. Therefore, the previous 35 USC 103 rejection(s) made in view of Suzuki, Cowlishaw and Gabrielli have been maintained in regards to claims 1-5, 7-9, 11-14, 16-19.  
	The dependent claims have been argued for the same reasons as independent claims 1, 11 and 16 and therefore dependent claims 2-5, 7-8, 12-14 and 17-19 remain rejected for the same reasons as independent claims 1, 11 and 16 above.
9.	Applicant argues, the 103 rejection of claim 1 on page 9 of the remarks filed on 5/4/2022, in the substance that:
          “While Suzuki mentions an "overflow exception detector" (e.g., FIG. 5), Cowlishaw mentions a "quantum exception mask" (e.g., paragraph 34), and Gabrielli mentions "a floating point status register (FPSR)" (e.g., paragraph 61), it appears that the combination of references fails to describe, teach or suggest, for instance, "wherein the condition code resulting from execution of the instruction and separate from the overflow indicator is still set to reflect the overflow condition based on the bypassing occurring," as claimed in one aspect by applicant. In the Final Office Action, it states: "([0078]: wherein the condition code is set on FPSR to reflect the overflow condition even if the FPCR register indicates that the overflow exception is not to cause a trap (bypass the trap/exception))." However, applicant respectfully submits that "the FPSR" of Gabrielli is distinct from the "condition code" claimed in one or more aspects of applicant's independent claim 1, and to further distinguish applicant's claimed "condition code," claim 1 has been amended, without acquiescing to the rejection and solely to facilitate prosecution, to clarify aspects of the "condition code."
	As recited, in one aspect, applicant's claimed "condition code" is a "condition code resulting from execution of the instruction and separate from the overflow indicator." In contrast, applicant respectfully submits that Gabrielli does not describe such a "condition code" but instead, a "floating point status register" (paragraph 61) in which "the FPSR 78 may include a number of exception indicating bits 85 each corresponding to a different type of exceptional condition" (paragraph 67) and "The exception indicating bits 85 are cumulative in the sense that once set they will remain set until that bit of the FPSR 78, or the FPSR, as a whole, is explicitly cleared by an instruction executed by the processing pipeline" (paragraph 74). Thus, while Gabrielli mentions "the FPSR 78 may include...exception indicating bits," it appears not to mention a "condition code resulting from execution of the instruction and separate from the overflow indicator," as claimed in one aspect by applicant. There does not appear to be a discussion or suggestion in Gabrielli, alone or in combination with the other cited references, of an "overflow indicator" and a "condition code," as claimed in one or more aspects of independent claim 1. Therefore, for at least these reasons, applicant respectfully requests an indication of allowance for independent claim 1.”

	It appears the applicant argues that the FPSR of Gabrielli is different from the claimed condition code.  However, the examiner respectfully disagrees.  The examiner first notes that one of ordinary skill in the art would understand a condition code to mean some indicator indicating a current condition in a processor, and that a common condition code storage is a status, flag or condition code register (i.e. wherein each of these are synonymous terms in the art).  Therefore, a condition code as interpreted by the examiner is not the FPSR (floating point status register) itself, but the actual overflow bit/flag set to a one or zero value in the FPSR based on an overflow condition occurring.
	The applicant states above that the “…while Gabrielli mentions "the FPSR 78 may include...exception indicating bits," it appears not to mention a "condition code resulting from execution of the instruction and separate from the overflow indicator," as claimed in one aspect by applicant. There does not appear to be a discussion or suggestion in Gabrielli, alone or in combination with the other cited references, of an "overflow indicator" and a "condition code"”.  However, the examiner respectfully disagrees because as indicated above it is not the FPSR as a whole that is the condition code, but the overflow bit/flag set in the FPSR which is the condition code.  As can be seen in Fig. 3 of Gabrielli the FPSR (element 78) stores an overflow bit/flag (element 85) as a result of execution of a VFPADD instruction (see Gabrielli [0077-0078]).  Therefore, Gabrielli would teach storing a condition code resulting from execution of the instruction.  Furthermore, as illustrated in Fig. 3 of Gabrielli an overflow indicator is shown as a signal (i.e. arrow leaving result register Zr specifying OFC) that is used to write the overflow bit/flag (condition code) in the FPSR.  Therefore, Gabrielli teaches an overflow indicator that is separate from the condition code (i.e. the actual OFC flag set in the FPSR).  
	The examiner further notes that applicants own admission in applicant’s disclosure of Fig. 3 similarly illustrates an overflow indicator (ovf) which is merely a signal used to write a condition code value (element 318).  The examiner asserts the illustration of Gabrielli is similar in that the overflow indicator is merely a signal used to update or write a condition code.
	The examiner asserts for the reasons above Gabrielli teaches the argued limitations above with regards to the claimed condition code.


10.	Applicant argues, the 103 rejection of claim 1 on page 10 of the remarks filed on 5/4/2022, in the substance that:
	“Further, in one aspect, applicant recites "setting a condition code as a result of executing the instruction" and further "setting the condition code to reflect the overflow condition, based on the overflow condition occurring, the condition code being separate from the overflow indicator," as claimed in one or more aspects in independent claim 1. As recited, the "condition code" is set "as a result of executing the instruction" and further, it is set "to reflect the overflow condition, based on the overflow condition occurring." There does not appear to be a discussion in Gabrielli, alone or in combination with the other cited references of, for instance, "setting a condition code as a result of executing the instruction" and further "setting the condition code to reflect the overflow condition, based on the overflow condition occurring," as claimed in one or more aspects in independent claim 1. Again, there does not appear to be a description, teaching or suggestion in Gabrielli, alone or in combination with the other cited references, of a "condition code being separate from the overflow indicator," as claimed in one or more aspects in independent claim 1. Thus, for at least these reasons, applicant respectfully requests an indication of allowance of independent claim 1.”

	The examiner respectfully disagrees with the applicant’s arguments above.  Similarly, as stated above in section 9 above, Gabrielli Fig. 3 discloses setting an overflow bit/flag (condition code) in a floating-point status register (FPSR) as a result of executing a VFPADD instruction which causes an overflow condition to occur (See also Gabrielli [0077-0078]).
	Furthermore, as illustrated in Fig. 3 of Gabrielli an overflow indicator is shown as a signal (i.e. arrow leaving result register Zr specifying OFC) that is used to write the overflow bit/flag (condition code) in the FPSR.  Therefore, Gabrielli teaches an overflow indicator that is separate from the condition code (i.e. the actual OFC flag set in the FPSR).  
	For all the reasons as stated in sections 9 and 10 above of the office action the combination of Suzuki, Cowlishaw and Gabrielli teach the newly amended independent claim limitations.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183